DETAILED ACTION
	This action is responsive to 07/02/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to an organic light emitting diode (OLED) display device having an RGBG pentile structure and a driving method thereof, wherein an OLED of a second color (e.g., a green color) can be driven under a driving condition (e.g., a scan on time, an off-period ratio, etc.) different from a driving condition for an OLED of another color, and thus a mura and/or an afterimage may be reduced.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to particularly disclose:
a) “A display panel of an organic light emitting diode (OLED) display device, the display panel comprising: a first OLED disposed in a first sub-pixel region located in a first row, and configured to emit light of a first color; a second OLED disposed in a second sub-pixel region located in the first row, and configured to emit light of a second color; a third OLED disposed in a third sub-pixel region located in a second row, and configured to emit light of a third color; a fourth OLED disposed in a fourth sub-pixel region located in the second row, and configured to emit light of the second color; a first sub-pixel circuit disposed in the first sub-pixel region, and configured to drive the third OLED in the third sub-pixel region; a second sub-pixel circuit disposed in the second sub-pixel region, and configured to drive the first OLED in the first sub-pixel region; a third sub-pixel circuit disposed in the third sub-pixel region, and configured to drive the fourth OLED in the fourth sub-pixel region; and a fourth sub-pixel circuit disposed in the fourth sub-pixel region, and configured to drive the second OLED in the second sub-pixel region.” Similar limitations are also recited in independent claim 12. 
b) “A display panel of an organic light emitting diode (OLED) display device, comprising: a first OLED disposed in a first sub-pixel region located in a first row, and configured to emit light of a first color; a second OLED disposed in a second sub-pixel region located in the first row, and configured to emit light of a second color; a third OLED disposed in a third sub-pixel region located in a second row, and configured to emit light of a third color; a fourth OLED disposed in a fourth sub-pixel region located in the second row, and configured to emit light of the second color; a first sub-pixel circuit disposed in the first sub-pixel region, and configured to drive the second OLED in the second sub-pixel region; a second sub-pixel circuit disposed in the second sub-pixel region, and configured to drive the fourth OLED in the fourth sub-pixel region; a third sub-pixel circuit disposed in the third sub-pixel region, and configured to drive the first OLED in the first sub-pixel region; and a fourth sub-pixel circuit disposed in the fourth sub-pixel region, and configured to drive the third OLED in the third sub-pixel region.”
Claims 2-5 depend from and further limit claim 1, claims 7-11 depend from and further limit claim 6, and claims 13-21 depend from and further limit claim 12, and are therefore equally allowed.
Representative prior art include the following:
a) Jiang et al. (US Pub. 2019/0131324) teaches an array substrate, a display panel, and a driving method thereof, wherein each pixel unit 10 comprises one sub-pixel of a first color, one sub-pixel of a second color, and two-sub-pixels of a third color.
b) Hsu (US Pub. 2013/0050236) similarly teaches a pixel color arrangement of a display image wherein a sub-pixel of a third color (e.g., green-see fig. 4B) is divided into two components arranged in a diagonal in each pixel.
c) Bian (US Pub. 2020/0098313) teaches an OLED display having a first area provided with a plurality of light-emitting components, a second area provided with a plurality of second light-emitting components, and a driving element group electrically connected to the first and the second light-emitting components through connecting lines to drive the first and the second light-emitting components.
None of the references of record, alone or combination, teaches or suggests the limitations underlined above with respect to independent claims 1, 6, or 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627